Buchanan, J.
The petition of relator alleges, that he is an alien, and a subject of the Queen of Great Britain; that having been sued by one Thomas II. Parish, in the Fifth District Court of New Orleans, relator applied to said court, by petition, for leave to remove the cause into the Circuit Court of the United States for this district, and gave bond for costs, as required by the Act of Congress ; but that the Judge of the court refused leave to remove the cause, as prayed for.
Relator represents that, under the Act of Congress, of September 24th, 1789, and the decisions of the Supreme Court of the United States, the State court is without jurisdiction to proceed further in a cause in which an application has been properly made for removal to the Federal court.
And relator prays for a writ of prohibition directing- the Judge of the Fifth District Court of New Orleans not to proceed further in said cause.
It has been decided in several cases, that no appeal will lie from an interlocutory judgment refusing the removal of a cause, on the application, of defendant, from a State to a Federal court. The only remedy of the relator, in this court, is, by appeal from the final judgment which may be rendered against him in the *337cause. Upon such appeal, he may assign as error the refusal of the District Court to remove the cause. Ralph v. Claiborne, 2 Martin 176; Higgins v. McMicken, 6 N. S. 112; Baron v. Kigsland, 5 La. 318.
It is, therefore, adjudged and decreed, that the petition of relator be dismissed, at his costs.